Citation Nr: 1137520	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  03-14 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in July 2010.  In January 2011, pursuant to a Joint Motion for Remand between the appellant and the Secretary of Veterans Affairs, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  


FINDING OF FACT

The Veteran has been diagnosed with PTSD which has been medically attributed (in part) to fear of hostile enemy action.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303. 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  A diagnosis of PTSD which is based on an examination which relied upon an unverified history is inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

The Veteran has admitted (at a January 2010 VA examination) that he has no combat medals or other evidence that would accommodate a presumption of combat.  As it is not shown that the Veteran engaged in combat, his unsupported assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).

In an August 1989 Statement in Support of the Claim (VA Form 21-4138), the Veteran stated that he was on a convoy on Highway QL 1.  His unit picked up some men from the 101st Infantry.  The man sitting next to the Veteran was hit in the right side of the head by a sniper and fell onto the Veteran.  The Veteran stated that he believed the man's name was David Taylor and that the incident occurred in approximately August 1970.  Pursuant to the Board's Remand, the RO attempted to confirm this stressor with the U.S. Army and Joint Services Records Research Center (JSRRC).  The JSRRC verified that the 528th Quartermaster Company Petroleum Supply deployed to Phu Bai Quang Tri Province in July 1969.  It was assigned to 2nd Maintenance Battalion under the 26th General Support Group which supported the 101st Airborne Division.  The history also verified that the 528th Support Platoons were widely dispersed throughout the Northern Military Region One at Phu Bai, Gia Le, and Hue in Thua Thien Province and Quang Tri and Colco Island in Quang Tri Province.  The History revealed that the unit convoyed through the treacherous Hoi Van Pass to bring fuel back from Da Nang, Quang Nam Province during the monsoon season of 1970.  However, no reports of enemy attacks were available to JSRRC.  The JSRRC also researched the Operational Report-Lessons Learned (OR-LL) submitted by the 2nd Maintenance Battalion.  It found no reports of enemy convoy attacks on the 2nd Maintenance battalion.  The JSRRC coordinated its efforts with the National Archives and Records Administration.  It researched the Department of Defense Vietnam Casualty data covering February 1970 through the end of January 1971.  It learned that two 101st Airborne Division soldiers with the last name of Taylor were struck by small arms fire.  One was wounded in action, but not hospitalized in July 1970.  The other died of his wounds in September 1970.

The Veteran underwent a VA psychiatric examination in September 2002.  The Veteran reported that in the military, he was trained as a truck driver and assigned to an infantry unit.  He also stated that he was involved in combat in Vietnam after he requested reassignment to a unit that was involved in combat.  He stated that he was assigned to a search and destroy squad in the 101st Airborne.  He reported that he saw several soldiers killed on many occasions; and that he was required to kill enemies on many occasions.  The examiner conducted a thorough examination and diagnosed the Veteran with PTSD, chronic, moderate intensity.  The examination report states that the Veteran indicated that he was already service connected for PTSD and that he was rated 70 percent for it.  The Board notes that the examination report does not mention the Veteran's alleged stressor.  

The Veteran underwent a private examination by Dr. Gustavson in February 2003.  He reported a history of chronic mental health problems spanning roughly 30 years, beginning when he was discharged from the military.  He reported that he was involved in combat in Vietnam, was involved in firefights, and that he witnessed enemy and American soldiers killed and maimed.  He recalled feeling angry and rebellious after leaving Vietnam, and reported drinking and fighting.  He reported PTSD symptoms of nightmares, hypervigilance, exaggerated startle and intrusive memories.  He began seeking psychiatric help in approximately 1987-1988.  The Veteran reported that his symptoms have become worse in the past three to four years (since he stopped working).   

The Veteran reported that he began drinking in basic training.  He would drink until he got drunk; and when drunk, he liked to fight.  He reported that after being discharged from service, he described partied all the time, worked, drank, and fought.  

The examiner conducted a thorough examination and diagnosed the Veteran with major depression (chronic and recurrent); probable schizophrenia, paranoid type; PTSD, by history; and alcohol and substance dependence and abuse by history, currently in remission.  The Board notes that the examination report does not contain a mention of any the Veteran's alleged stressor.    

The September 2002 VA examiner examined the Veteran again in August 2003.  He stated that the Veteran's mental status examination is unchanged in the past year.  He disagreed with Dr. Gustavson in that the August 2003 examiner found that the Veteran only met the criteria for PTSD (not for schizophrenia or depression).  He continued to be under the impression that the Veteran was already rated at 70 percent for PTSD.

A September 2004 report by a VA psychologist lists a diagnosis of PTSD and includes discussion of several stressors, including the fact that the Veteran was in fear for his life at times in Vietnam.

The Veteran underwent a VA psychiatric examination in January 2010.  The claims file was reviewed in conjunction with the examination.  The Veteran reported that during Vietnam, he was assigned to the 528th Quartermaster, during which time he spent taking fuel to air bases.  He reported that he was not allowed to drive because he was involved in an automobile accident in which he killed an American civilian on a moped.  He stated that he primarily served as a perimeter guard, where he carried an M-14 and later an M-16.  He reported that after six months of perimeter guard duty, he went on patrols and was in some firefights in that situation.  He also reported that a friend of his was killed when he stepped on a landmine during one of these encounters.  The Veteran stated that he continued to drink heavily and get into bar fights.  

The Veteran reported recurrent and intrusive thoughts concerning friends that he lost.  He complained of nightmares about Vietnam, bodies, and body parts.  He also reported having flashbacks when he saw a motorcyclist killed in traffic.  

The examiner conducted a thorough examination and diagnosed the Veteran with PTSD; generalized anxiety disorder associated with PTSD; and a personality disorder not otherwise specified.  He noted that the Veteran is receiving psychotherapy from the psychologist who is the director of the PTSD program.  He stated that the Veteran does demonstrate symptoms of PTSD and that the most likely stressors would seem related to some experiences in Vietnam.  Without any conceded stressors, he stated that a conclusion regarding the etiology of the PTSD cannot be reached without resorting to speculation.  


Analysis

In a June 2007 Remand, the Board requested for JSRRC to verify the alleged stressor.  JSRRC was able to verify that the Veteran's unit convoyed through the treacherous Hoi Van Pass; however, it was unable to verify that the Veteran's unit was ever subjected to attacks.  Though it was able to confirm that two men with a last name of Taylor were hit by small arms fire; there was no verification that this happened either in the presence of the Veteran, or his unit.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  Again, JSRRC was unable to verify any attacks on the convoys.  In other words, although individuals with the surname Taylor who were assigned to the 101st Airborne Division were killed and/or wounded, but there is no corroboration of the circumstances claimed by the Veteran.  The lack of corroboration was the basis for the Board's July 2010 denial of the Veteran's claim.

However, Court vacated the Board's decision in recognition that certain provisions of 38 C.F.R. § 3.304(f) were recently amended.  The result is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

Under the revised regulation, service connection can be granted if the evidence demonstrates: (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

Upon review of the evidence in light of the regulatory revision, the Board believes it my reasonably infer fear of hostile enemy action from the verified activities of the Veteran's service.  In this regard, the JSRRC has corroborated the fact that the Veteran's unit convoyed through the treacherous Hoi Van Pass.  Moreover, it confirmed that two individuals with the surname Taylor who were assigned to the 101st Airborne Division were killed and/or wounded.  Although it could not confirm that the Veteran's unit was ever attacked or that he was present for the death/wounding of anyone named Taylor, the Board finds that these stressors are consistent with the places, types, and circumstances of service.  Moreover, the Veteran has been diagnosed with PTSD; and his PTSD symptoms have arguably been medically related to fear of hostile enemy action by a VA psychologist in September 2004.  Consequently, the Board finds that there is sufficient evidence with which to grant the Veteran's claim for service connection for PTSD under the revised regulation.

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board notes that RO letters dated July 2002 and June 2009 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 



ORDER

Entitlement to service connection for PTSD is warranted.  The appeal is granted.  




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


